              Case 1:18-cv-00975-SAB Document 21 Filed 04/24/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   JOSE TRUJILLO,                                       Case No. 1:18-cv-00975-SAB

11                  Plaintiff,                            ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND REFLECT
12           v.                                           VOLUNTARY DISMISSAL PURSUANT TO
                                                          RULE 41(a) OF THE FEDERAL RULES OF
13   KAID SALEH NASSER, et al.,                           CIVIL PROCEDURE

14                  Defendants.                           (ECF No. 20)

15

16          On April 23, 2020, the parties filed a stipulation to dismiss this matter in its entirety with

17 prejudice and with each party to bears its own attorneys’ fees and costs. (ECF No. 20.) In light

18 of the stipulation of the parties, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii);

19 Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with
20 prejudice and without an award of costs or attorneys’ fees.

21          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

22 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      April 24, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
